Citation Nr: 9904377	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  94-30 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for low back syndrome, 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and [redacted]


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1971 and from April 1973 to April 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1993 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In November 1996, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in November 1998.  The veteran's representative 
filed briefs on appeal in November 1998 and December 1998.

REMAND

The United States Court of Veterans Appeals (Court) has held 
that a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Applicable regulations provides that an examination report 
which does not contain sufficient detail is inadequate for 
evaluation purposes.  38 C.F.R. §  4.2 (1998).

In the veteran's case, the Board's remand of November 1996 
directed that he should be examined by specialists in 
orthopedics and neurology.  The veteran's representative has 
asserted that both examinations, which were conducted in 
March 1998, failed to comply with the Board's remand 
instructions and were otherwise inadequate for rating 
purposes.

With regard to the March 1998 orthopedic examination, the 
Board notes that the examiner: made findings as to the 
current signs and symptoms of the veteran's low back 
syndrome; stated that it is not possible to differentiate the 
symptomatology attributable to an inservice back injury from 
the symptomatology attributable to a postservice motor 
vehicle accident; and commented that the veteran's current 
back disorder did not prevent work activities.  The 
orthopedic examiner stated that he had reviewed the veteran's 
medical records in the claims file.  The Board finds that the 
March 1998 orthopedic examination was in compliance with the 
Board's remand instructions and otherwise adequate for rating 
purposes.  

On VA Form 646, Statement of Accredited Representative in 
Appealed Case, and in the briefs on appeal, the veteran's 
representative has stated that the physician who conducted 
the VA neurological examination in March 1998 is not in fact 
a specialist in neurology.  The Board has no reason to 
question that information, which was first reported by the 
veteran's representative at the RO.  The veteran's 
representative has requested that this case again be remanded 
to the RO for an examination by a specialist in neurology.  
As the veteran has a right to compliance with the Board's 
November 1996 remand instructions, the Board will accede to 
that request, in accordance with the Court's holding in 
Stegall.  

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should arrange for the veteran to 
be examined by a specialist in neurology.  
It is imperative that the examiner review 
the veteran's medical records in the 
claims file and a copy of this REMAND.  
The neurological specialist should 
determine the nature, extent, signs and 
manifestations of any neurological 
disorder associated with the veteran's 
low back impairment.  An electromyogram, 
nerve conduction studies, and any other 
indicated diagnostic tests should be 
performed.  The neurological examiner 
should comment on the extent of 
functional impairment of the veteran's 
ability to move and perform work which is 
the result of any neurological deficits 
related solely to his low back disorder.  
The neurological examiner should state 
whether it is possible to differentiate 
symptoms attributable to an injury to the 
back in July 1991 in a motor vehicle 
accident from the service-connected low 
back disorder which existed prior to July 
1991.  A complete rationale for all 
opinions expressed should be provided.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate supplemental statement of the case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  
The purposes of this REMAND are to comply with the Court's 
holding in Stegall and to obtain clarifying medical 
information.  By this REMAND the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

